                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


                               CIVIL ACTION NO. 19-11036-RWZ


                                         TIMOTHY M. LEE,

                                                   v.

                                 TOWN OF DARTMOUTH, et al.



                          MEMORANDUM OF DECISION & ORDER

                                         February 21, 2020




ZOBEL, S.D.J.

        In an eight-count complaint asserting contract, tort, statutory and constitutional

violations, plaintiff Timothy M. Lee (“Lee”) contends that members of the Select Board of

the Town of Dartmouth (the “Town”) slandered, defamed, degraded, and publicly

embarrassed him by disclosing and criticizing the terms of a prior settlement between

Lee and the Town and his related medical leave of absence. The only defendants

named, The Town of Dartmouth, Dartmouth Select Board, Frank S. Gracie III, and John

P. Haran separately move to dismiss the counts in which each is named. 1 Docket ## 7,

12, 14.




1 Plaintiff’s complaint also included several unnamed defendants, but they were never identified or named

in any count.
                                                   1
     I.   Background 2

          From March 2010 through June 2016, Lee was the Chief of Police for the Town

of Dartmouth. During his tenure, he placed an employee, Frank Condez, on

administrative leave to investigate allegations that Condez had installed pirated

software on the police department computer system. Condez lashed out by lodging a

series of complaints against Lee, one of which accused him of stealing his police-issued

firearm. Condez was eventually terminated. These accusations took a toll on Lee, who

went on medical leave from the Town’s employ beginning in 2014. Eventually he sued

Condez and the Town in federal court (the “Federal Case”). Following a successful

mediation, the parties executed a final settlement agreement on February 6, 2017. As

part of the settlement, Lee agreed to be bound by confidentiality and non-

disparagement clauses, but the Town did not make parallel promises.

          In the instant case, Lee alleges that members of the Town’s Select Board

disclosed the terms of this settlement agreement and made comments critical of Lee

and the settlement. In particular:

          •    During a February 27, 2017 Select Board’s meeting, defendant “Haran stated

               that he wanted to ‘explain’ to the public that he voted against settling the Lee

               Federal Case due to his ‘beliefs’ concerning Condez’s alleged missing/stolen

               firearm.” Docket # 1-2 ¶ 31.




2   Consistent with Rule 12, the court adopts the well-pleaded facts from plaintiff’s complaint.
                                                        2
       •   During the same meeting, defendant “Gracie claimed to be ‘disturbed’ that

           there was only a ‘cursory,’ ‘improper,’ and ‘ineffective’ investigation

           concerning Condez’s alleged missing/stolen handgun by the DPD.” Id. ¶ 34.

       •   It was public knowledge that Lee was responsible for the stolen gun

           investigation, so the defendants’ comments cast a shadow over Lee’s law

           enforcement career. Id. ¶¶ 36-37.

       •   During a March 13, 2017 Select Board’s meeting, defendant Haran, referring

           to Lee’s medical leave, “attributed Lee’s ‘$160,000 pension’ to ‘stress.’” Id. ¶

           38.

       •   The Select Board publicized the terms of the settlement agreement of the Lee

           Federal Case, highlighting the asymmetry of Lee’s confidentiality and non-

           disparagement restrictions. Id. ¶ 45.

 II.   Legal Standard

       “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 570 (2007)). “Accordingly, a complaint must include more than a rote recital of the

elements of a cause of action; it must include ‘factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.’”

Artuso v. Vertex Pharm., Inc., 637 F.3d 1, 5 (1st Cir. 2011) (quoting Twombly, 550 U.S.

at 570).




                                              3
       For purposes of a motion to dismiss, the court accepts all well-pleaded factual

allegations as true and draws all reasonable inferences in the plaintiff's favor. See

Rodríguez-Reyes v. Molina-Rodríguez, 711 F.3d 49, 52-53 (1st Cir. 2013). However,

the court does not accept as true allegations that, though “not stating ultimate legal

conclusions, are nevertheless so threadbare or speculative that they fail to cross ‘the

line between the conclusory and the factual.’” Peñalbert-Rosa v. Fortuño-Burset, 631

F.3d 592, 595 (1st Cir. 2011) (quoting Twombly, 550 U.S. at 557 n.5).

III.   Discussion

          a. Count I: First Amendment Retaliation under 42 U.S.C. § 1983

       Lee contends his filing of and participation in litigating the Federal Case is

protected speech under the First Amendment. Because this speech was not made “as

a citizen upon matters of public concern,” but instead involved Lee’s personal claims

against Condez and the Town, defendants’ motion to dismiss Count I is ALLOWED.

Connick v. Myers, 461 U.S. 138, 147 (1983).

          b. Count II: Invasion of Privacy under Mass. Gen. Laws ch. 214 § 1B

       Because Lee’s medical leave of absence was already public knowledge before

Haran commented on it, Haran’s motion to dismiss Count II is ALLOWED. Rodrigues v.

EG Sys., Inc., 639 F. Supp. 2d 131, 134 (D. Mass. 2009).

          c. Count III: Negligent Infliction of Emotional Distress under
             Massachusetts Tort Claims Act

       Defendants’ motions to dismiss Count III are ALLOWED because “a reasonable

person would [not] have suffered emotional distress” from disclosure of the already-

public fact of his medical leave and mild criticism of an internal investigation he
                                              4
conducted. Payton v. Abbott Labs, 437 N.E.2d 171, 181 (Mass. 1982). Moreover,

because the Massachusetts Tort Claims Act (Mass. Gen. Laws ch. 258) applies only to

“[p]ublic employers,” defendants Haran and Gracie, who are sued in their individual

capacities on this count, cannot be liable.

          d. Count IV: Intentional Infliction of Emotional Distress

       Haran and Gracie’s motions to dismiss Count IV are ALLOWED because their

alleged statements do not rise to the level of “extreme and outrageous” conduct

necessary to state a claim. Agis v. Howard Johnson Co., 355 N.E.2d 315, 318-19

(Mass. 1976).

          e. Count V: Defamation

       Haran and Gracie’s allegedly defamatory statements were either pure opinion

(with respect to the stolen gun investigation) or were clearly grounded in truth (with

respect to Lee’s medical leave and the terms of settlement of the Federal Case) and

therefore cannot be defamatory. Heagney v. Wong, 915 F.3d 805, 813-14 (1st Cir.

2019); Scholz v. Delp, 41 N.E.3d 38, 45 (2015). Their motions to dismiss Count V are

ALLOWED.

          f. Count VI: Breach of Implied Covenant of Good Faith and Fair Dealing

       Plaintiff has stipulated to the dismissal of Count VI. Docket # 24 at 8.

          g. Count VII: Unjust Enrichment

       The Town’s motion to dismiss Count VII is ALLOWED because it cannot be

unjustly enriched by the performance of a valid settlement agreement that Lee himself


                                              5
agreed to. Platten v. HG Bermuda Exempted Ltd., 437 F.3d 118, 130 (1st Cir. 2006)

(“Massachusetts law does not allow litigants to override an express contract by arguing

unjust enrichment.”).

          h. Count VIII: Civil Conspiracy

       Haran and Gracie’s motions to dismiss Count VIII are ALLOWED because the

complaint lacks any allegations of concerted or coordinated action; joint tortious activity

is not enough to state a claim for conspiracy. Thomas v. Harrington, 909 F.3d 483, 490

(1st Cir. 2018).

IV.    Conclusion

       Defendants’ motion to dismiss (Docket ## 7, 12, 14) are ALLOWED as to all

claims. Judgment may be entered dismissing the case.




February 21, 2020                            /s/ Rya W. Zobel
   DATE                                        RYA W. ZOBEL
                                   SENIOR UNITED STATES DISTRICT JUDGE




                                             6
